UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— ULTRA SUN CORP. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1532 East St. Marks Court, Salt Lake City, Utah84124 (Address of Principal Executive Office) (Zip Code) (801) 573-6982 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYes xNo The number of shares of the issuer’s Common Stock outstanding as of November14, 2012 is 1,325,000. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes oNo PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets – As of September 30, 2012 (Unaudited) and December 31, 2011 Condensed Statements of Operations (Unaudited) – Three Months and Nine Months Ended September 30, 2012 and 2011 Condensed Statements of Cash Flows (Unaudited) – Nine Months Ended September 30, 2012 and 2011 Notes to Condensed Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits Signatures PART I – FINANCIAL INFORMATION Item 1. Financial Statements. ULTRA SUN CORP. CONDENSED BALANCE SHEETS ASSETS September 30, December 31, Current Assets (Unaudited) Cash and cash equivalents $ $ Inventory Prepaids - Total Current Assets Property and equipment, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Unamortized discharge of indebtedness - current portion Related party notes payable - current portion Accrued interest - related party Total Current Liabilities Long-Term Liabilities Unamortized discharge of indebtedness - long-term portion - Total Long-Term Liabilities - Total Liabilities Stockholders' Equity Preferred stock, $.001 par value, 5,000,000 shares authorized, none issued or outstanding in 2012 and 2011 - - Common stock, $.001 par value, 45,000,000 shares authorized, 1,300,000 shares issued and outstanding in 2012 and 2011 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of these Condensed Financial Statements ULTRA SUN CORP. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended September 30, 2012 For the Three Months Ended September 30, 2011 For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 Revenues $ Cost of revenues Gross profit General and administrative expenses Income (loss) from Operations ) ) ) Other Income (Expense): Interest expense ) Income (loss) before income taxes ) Income tax benefit (expense) - deferred - Net Income (loss) $ ) $ ) $ ) $ ) Income (Loss) per Common Share: (Note 1) Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding: Basic and Diluted The Accompanying Notes are an Integral Part of these Condensed Financial Statements ULTRA SUN CORP. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, 2012 For the Nine Months Ended September 30, 2011 Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash flows from operating activities: Depreciation and amortization Stock for services Changes in assets and liabilities: Inventory ) Prepaids - Accounts payable and accrued liabilities ) ) Accrued interest Amortization of rent forgiveness ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities: Purchase of fixed assets ) - Net cash used by investing activities ) - Cash flows from financing activities: Proceeds from issuance of related party debt Net cash provided by financing activities Net increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $
